Citation Nr: 0521618	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-08 734A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served an active duty from September 1977 to 
September 1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) in which veteran's claims of entitlement 
to service connection for headaches and major depressive 
disorder were denied.  The case was thereafter transferred to 
the Denver, Colorado RO.  In May 2003, the veteran testified 
at a Travel Board hearing.  In December 2003, the Board 
remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Board's prior remand, the Board instructed the RO to 
afford the veteran a VA examination to determine if claimed 
headaches and depressive disorder were related to service.  
Thereafter, the veteran was scheduled for VA examination, but 
failed to report.  The veteran currently requests that he be 
rescheduled for VA examination.  He also requests that he be 
afforded another VA Travel Board hearing.  The Veterans Law 
Judge who conducted the prior hearing is no longer with the 
Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Schedule the veteran for VA 
examination(s), as set forth in the 
December 2003 Board remand.  

2.  Schedule the veteran for a Travel 
Board Hearing in connection with this 
appeal.  

3.  Thereafter, the case should be 
returned to the Board after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


